DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 19th, 2021 and May 24th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on June 2nd, 2021 for application no. 16/555,913 filed on August 29th, 2019. Claims 1, 3-4, 6-8, 11-15, 18 and 20 are pending. In the present amendment, claims 1, 3-4, 6 and 11-12 are amended, and claims 2, 5, 9-10, 16-17 and 19 are canceled.

Response to Arguments
The Applicant's arguments filed June 2nd, 2021 are in response to the Office Action mailed April 2nd, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 11, Applicant’s amendment has clarified the invention. As such, the relevant 112(b) rejections previously indicated in the latest Office Action are withdrawn.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.	

Allowable Subject Matter
Claims 1, 3-4, 6-8, 11-15, 18 and 20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art discloses or renders obvious a transmission assembly having the combination of features recited in claim 1, and particularly “a continuously variable power source (CVP) at least partially contained within the transmission assembly housing, the CVP including a first continuously variable machine (CVM) and a second CVM”, “an input arrangement contained within the transmission assembly housing and having at least one input transmission component selectively coupling engine power from the input shaft and CVP power from the CVP, the input arrangement including a first clutch, a second clutch and a third clutch and a first gear fixed to a first CVM shaft of the first CVM, a second gear fixed to a second CVM shaft of the second CVM, a third gear fixed to the second clutch and enmeshed with the first gear, and a fourth gear fixed to the first clutch and enmeshed with the second gear”, “wherein the input arrangement is configured to provide a first portion of the engine power to the first CVM, the first CVM provides electrical power to the second CVM, and the second CVM provides the CVP power”, “wherein the first portion of the engine power to the first CVM is transmitted through the third and first gears to the first CVM and at least a portion of the CVP power is transmitted to the variator through the second and fourth gears”, “wherein the input arrangement defines an input axis extending along the input shaft and the at least one input transmission component is supported for rotation about the input axis, the input shaft configured to input the engine power for rotating the at least one input transmission component and the CVP connected to the input arrangement and configured to input the CVP power thereto for rotating the at least one input transmission component”, “a variator shaft supported for rotation about the variator axis and extending through the planetary gear set”, “a countershaft arrangement defining a countershaft axis and including at least one countershaft component that is supported for rotation about the countershaft axis, the countershaft arrangement configured to receive the combined power from the variator for rotating the at least one countershaft component”, “an output arrangement defining an output axis and including at least one output component connected to the output shaft, the output arrangement configured to receive the combined power from the countershaft arrangement to drive the output shaft in rotation about the output axis” and “wherein the first clutch and the second clutch are supported about the input shaft and the third clutch is supported about the variator shaft”.
The closest prior art of Tarasinski (US 8,573,340) discloses an input arrangement (Fig. 2, 66, 82, 56, 78) comprising a first (56) and second clutch (82), but fails to disclose “wherein the first clutch and the second clutch are supported about the input shaft”, and there is no motivation to rearrange the first and second clutches taught by Tarasinski absent impermissible hindsight.
Regarding Claim 14, none of the prior art discloses or renders obvious a method of manufacturing a powertrain having the combination of features recited in claim 14, and particularly “providing an engine, a continuously variable power source (CVP), and an output shaft”, “an input arrangement defining an input axis and having at least one input transmission component that is supported for rotation about the input axis, the engine connected to the input arrangement and configured to input engine power thereto for rotating the at least one input transmission component, the CVP connected to the input arrangement and configured to input CVP power thereto for rotating the at least one input transmission component”, “a variator shaft supported for rotation about the variator axis and extending through the planetary gear set, the variator shaft having a first variator shaft side proximate to or extending beyond the first gear set side of the planetary gear set and a second variator shaft side proximate to or extending beyond the second gear set side of the planetary gear set”, “a countershaft arrangement defining a countershaft axis and including at least one countershaft component that is supported for rotation about the countershaft axis, the countershaft arrangement configured to receive combined power from the variator for rotating the at least one countershaft component”, “an output arrangement defining an output axis and including at least one output component connected to the output shaft, the output arrangement configured to receive the combined power from the countershaft arrangement to drive the output shaft in rotation about the output axis”, “wherein the CVP includes a first continuously variable machine (CVM) and a second CVM”, “the input arrangement is configured to provide a first portion of the engine power to the first CVM, the first CVM provides electrical power to the second CVM, and the second CVM provides the CVP power”, “the input arrangement includes an input shaft extending along the input axis, a first clutch and a second clutch supported about the input shaft, and a third clutch supported about the variator shaft; and the input arrangement further includes a first gear fixed to a first CVM shaft of the first CVM, a second gear fixed to a second CVM shaft of the second CVM, a third gear fixed to the second clutch and enmeshed with the first gear, and a fourth gear fixed to the first clutch and enmeshed with the second gear” and “wherein the arranging step includes arranging the transmission assembly and the CVP such that the first portion of the engine power to the first CVM is transmitted through the third and first gears to the first CVM, at least a portion of CVP power is transmitted to the variator through the second and fourth gears, and a second portion of the engine power is transferred to the variator shaft across at least one member of the third clutch”.
The closest prior art of Tarasinski (US 8,573,340) discloses an input arrangement (Fig. 2, 66, 82, 56, 78) comprising a first (56) and second clutch (82), but fails to disclose “a first clutch and a second clutch supported about the input shaft”, and there is no motivation to rearrange the first and second clutches taught by Tarasinski absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later  “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074.  The examiner can normally be reached on M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659